                                            Case 21-10540-MFW                                       Doc 1              Filed 03/08/21                         Page 1 of 28

ZHQQ?HI?LMHD?HI>AB@FLHAI?LA?HJCILH>P?LMC?GFDC?
  264649368961896
 vvvvvvvvvvvvvvvvvvvv666292368166v¤¥
                                        vv ¦§v¨§
                                           v  v v©v¥vvvvvvvv6
                                                 v
 46 96¡z¢~|£~6vvvvvvvvvvvvvvvvvvvvvvvvv66496vªvª
                                       466
                                                              vvv6                                                                                                                                  3621626264
                                                                                                                                                                                                     4 612526

011232456789 6 6
 !"#$%&'()*$+$+#(,&(- #./#0+1+0"%!2(3+!+#4(,&(5%#6&"7$8'(                                                                                                                                                                      9:;<9
=>?@ABC?DEFGC?HD?ICCJCJK?FLLFGM?F?DCEFBFLC?DMCCL?LA?LMHD?>AB@N?OI?LMC?LAE?A>?FIP?FJJHLHAIFQ?EFRCDK?SBHLC?LMC?JCTLABUD?IF@C?FIJ?LMC?GFDC?
IV@TCB?WH>?XIASIYN??ZAB?@ABC?HI>AB@FLHAIK?F?DCEFBFLC?JAGV@CILK?[\]^_`a^bc\]dec_dfg\h_`i^ajdkc_l]dec_dmc\n[\obpbo`gq]r?HD?FsFHQFTQCN?

 tN uCTLABUD?IF@C                                                v«¬
                                                                  vvv­
                                                                     v®
                                                                      v¯
                                                                       v°
                                                                        vv±²
                                                                          vvv¬v²
                                                                               v³
                                                                                v²
                                                                                 v´
                                                                                  vvµv¬v¶
                                                                                        v·
                                                                                         vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6

 <N wQQ?ALMCB?IF@CD?JCTLAB?VDCJ v¸¹    vvvºvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
    HI?LMC?QFDL?x?PCFBD              vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
    356464 64 y       vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
    9464 y64z{|}~z}~ vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6?
    z4 

  N uCTLABUD?>CJCBFQ?@EQAPCB
      =JCILH>HGFLHAI?V@TCB?                                váâ
                                                                  vv6ã
                                                                     6vvv66666vvv66vvv66vvv66vvv66vvv66vvv6vvv6


 :N uCTLABUD?FJJBCDD                                             BHIGHEFQ?EQFGC?A>?TVDHICDD?                                                              FHQHIR?FJJBCDDK?H>?JH>>CBCIL?>BA@?EBHIGHEFQ?EQFGC?
                                                                                                                                                           A>?TVDHICDD6
                                                                 v»
                                                                  v¼
                                                                   v½¾¿
                                                                    vvvvvÀ
                                                                         vÁ
                                                                          v¿Â
                                                                           vvvvÃvÄ
                                                                                 vÅ
                                                                                  vÆ
                                                                                   vÇÈÇ
                                                                                    vvvvvÉ
                                                                                         vÊ
                                                                                          vvvvvvvvvvvvvvvvvvvvvv6                                          vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                  96 96                                                                            96 96
                                                                 vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6                                           vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                                                                                                           0686
                                                                 vËÌ
                                                                  vvvÍÎÏ
                                                                     vvvvvvÐvÑvvvvvvvvvvvvvvvvvvÒÓ
                                                                                                 vvvvvvvvvÔ
                                                                                                          vÕ
                                                                                                           vÕ
                                                                                                            vvÕvÖ
                                                                                                                vvv6                                       vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                 26                         46 6866                                           26                     46 686
                                                                                                                                                           AGFLHAI?A>?EBHIGHEFQ?FDDCLDK?H>?JH>>CBCIL?>BA@?
                                                                                                                                                           EBHIGHEFQ?EQFGC?A>?TVDHICDD6
                                                                 vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                 866                                                                                  vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                                                                                                            96 96
                                                                                                                                                           vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                                                                                                           vvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv6
                                                                                                                                                           26                     46 686

 N uCTLABUD?SCTDHLC6                                       v×××Ø
                                                                  vvvvvvÙ
                                                                        vvÚvÛ
                                                                            vÜ
                                                                             vÝ
                                                                              vÞ
                                                                               vØ
                                                                                ßvÛvvàvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvvv?


011232456789 6 6                                                       85496228618968224567252618964936                                                                            466
                            Case 21-10540-MFW                      Doc 1          Filed 03/08/21               Page 2 of 28

01
6 23456      79
                77176
                     7
                      7
                       7
                        77
                          7777
                               7
                                7
                                 7
                                  7777
                                        7
                                         77777777777777777777777777777777776                      8916 2156777777777777777777777777777777777777766

 -./0123/45/637849/6                      :6845+45934 6&(6;31&6;923"684 +9 "6;;869 &6;31&6;923"6#95315<+6;;#6
                                           

                                          :6#95315<+61=&(66;;#6
                                          :63<15>6?+1"@67777777777777777777777777777777777777777777777777777777777777777776
 A./B3CD9E73/637849FC/7GCEH3CC6 I>JKLMLN6
                                          :6O193<689516) 1 696&11&66 6P>?>8>6Q6 RI6
                                          :6?(16I 136S196T 3931696&11&66 6P>?>8>6Q6 U )6
                                          :6S9549&696&11&66 6P>?>8>6Q6 VV6
                                          :6?34*254*15696&11&66 6P>?>8>6Q6 UWI6
                                          :684 4&3"6)54*15696&11&66 6P>?>8>6Q6 X6
                                          :68195(6)9 *696&11&66 6P>?>8>6Q6RY W6
                                          :64 16463<16924'1
                                           


                                          )>JKLMZ[[\KZ\Z]][^N
                                          :6_9=$1=1 +361 33"696&1521&66X6P>?>8>6Q6U 
                                          :6%Q6'Y193$W16364 +9 "6̀&(6<1&(16 &6456+441&6'13 1 36'1<1696&11&66U6P>?>8>6
                                          :6%'13 1 369&'45696&11&66U6P>?>8>6Q6Y2$9 6
                                              6
                                          8>66I%8?6453<6I 159 6%& 35"689 934 6?"31 6V$&(364&163<9362136&15216&12345>6?116
                                              <33+@aabbb> 4 53>(4'a4 5$&(3$934 9$9 4934 $9$4&16>6
                                          6 7 77667 77667
                                                           77667
                                                                776
 c./dH639/efEDf/Dfg2839/45/8f3/           JKLMLN
     hgHi9G28D1/j463/EC/8f3/              :68<9+3156R66
     637849/5EkEHlm/
     6                                    :68<9+3156p6
                                          :6
                                            8<9+3   156 >6JKLMqrr\KZ\Z]][^@6
     I6&123456b<46696n 962 1 6
     &12345o6 36<1*63<16536 2$                           :s_<   16&123456696 962 1 6&12345696&11&66 6P>?>8>6Q6 U 06̀9 &63t
     24=>6I6&12345696&11&66                                  9((51(93164 4 3(1 36u &931&6&12361=&(6&12364b1&6346 &156456
     Q6 Y6b<461136346+5411&6                              9931695161 63<9 6vR̀UX̀U>6%63<6 2$24=661131&6̀9339<63<16 436
       &156 2<9+3156!646<9+3156 6                            511 36299 16<113̀63931 1 36464+15934 6̀9<$4b63931 1 3̀69 &61&1596
     b<13<1564564363<16&123456696                             4 1639=65135645669 "6463<116&4 1 36&464361=3̀644b63<16+541& 5166
     n 962 1 6&12345o6 36                                       6P>?>8>6Q6 X)>6
     <1*63<1614 &6 2$24=>6                                :s_<416&412334(56163966&u12&39435169&6&6&112361&16=6&6P>(?>8>6Q6 Y6̀369((51(9316
                                                                                                                                   6&12364b1&6346 &156456993169516
                                                                1 63<9 6vRÙ`6̀gH6/E8/Df44C3C/84/294D336/GH639/wG7Dfg2839/x/45/
                                                                jfg2839/yy.6%63<6 2$24=661131&6̀9339<63<16 436511 36299 16<113̀6
                                                                 3931 1 36464+15934 6̀9<$4b63931 1 3̀69 &61&15964 1639=65135 6̀4566
                                                                9 "6463<116&4 1 36&464361=3̀644b63<16+541& 5166 6P>?>8>6
                                                                Q/ X)>6
                                                             :6I6+9 6621(61&6b3<63<6+1334 >6
                                                             :6I51&13+43596̀16964643<5&196+9166b
                                                                                                          b1516431&6+51+1334 654 64 16456 45169 1646
                                                                                                             3<6 6P>?>8>6Q6 X2>6
                                                             :6_<   16&123456651u 51&634616+154&651+45364561=9 +16̀z69 &6{6b3<63<16
                                                                ?153169 &6T=<9 (1684  4 6945&(6346Q6W6456U&6463<16?15316
                                                                T=<9 (16I3646pWV>6163<16|\\ZMK}L\\~[\Z^L\\ Z[[
                                                                Z]\M^ LJKZ]\L69645 6 I6b3<63<645 >6
                                                             :6_<21$6&>1623456696<164 +9 "696&11&663<16?15316T=<9 (16I3646pWV6S 16
                                          :68<9+3156/

6669645 6 6                          !4 395"6#1334 64564 $%&'& 96(6456)9 *5+3"6                                             +9(16,6
                            Case 21-10540-MFW                         Doc 1              Filed 03/08/21                        Page 3 of 28

01
6 23456      7977
                  7
                   7
                  16
                     7
                      7
                       77
                         7777
                              7
                               7
                                7
                                 7777
                                       7
                                        77777777777777777777777777777777776                                    8916 2156777777777777777777777777777777777777766

 -./0121/32452/67892:3;<=/<7>1>/ J6
                                  46/
     ?4@1A/6=/52/7B748>;/;C1/A16;52/ J6K1I//0353667777777777777777777777766LG1 66777777777777777668916                                                215677777777777777777777777776
     D4;C48/;C1/@7>;/E/=172>F/         6 6 6                                  6 MM6N66006N6KKKK6
     %6 45163G9 6691H69339G696           6 0353667777777777777777777777766LG1 66777777777777777668916 215677777777777777777777777776
       1+9593163I6                         6      6          6                                       6        MM6N66006N6KKKK6

     318A48B/52/6148B/?4@1A/6=/7/ J6
 OP./Q21/78=/67892:3;<=/<7>1>/      646
     6:>481>>/372;812/52/78/       K1I66012345667777
                                  J6                    777777
                                                               7
                                                                777
                                                                   777777777777777777777777777777766S1934 G+6677777777777777777777777776
     7??4@47;1/5?/;C1/A16;52F/       6 0353667777777777777777777777777777777777777777777776LG1 66 77777777777777777766
     R369691I6%6 45163G9 6H6    6 6 6                                                                       MM6N66006N6KKKK66
     9339G6961+9593163I6          6 8916 215H66* 4T 6777777777777777777777777777777776

 OO./0C=/4>/;C1/<7>1/?4@1A/48/UVWXY ]^_`abbc^acaddbef6
     ZWXU[W\UF//                          J60123456G96G9&636&4 1H6+5+96+916462 1 H6456+5+969 13663G6&3536456g6&9"6
                                             1&931"6+511&(63G16&9316463G6+1334 6456456964 (156+953646 G6g6&9"63G9 669 "643G156
                                            &353I6
                                          J6
                                           h629 *5+3"69164 15(6&12345i69931H6(1 1596+95315H6456+95315G+66+1 &(663G6&353I6
 Oj./k51>/;C1/A16;52/5D8/52/C7l1/ J6
                                    46
     35>>1>>458/5?/78=/217@/
     325312;=/52/312>587@/325312;=/J6K1I6h T156214T645619G6+54+153"63G93611&6 1&93169331 34 I6h339G69&&34 96G1136611&1&I6
     ;C7;/811A>/4mm1A47;1/           6 0C=/A51>/;C1/325312;=/811A/4mm1A47;1/7;;18;458F//]^_`abbc^acadd"I6
     7;;18;458F/
                                                  J6%36+416456691(1&6346+416963G5193646 1 369 &6&1 39216G9n95&6346+ 26G193G6456913"I6
                                                  6 LG93663G16G9n95&o67777777777777777777777777777777777777777777777777777777777777777777776
                                                  J6%3611&6346216+G"9"6151&6456+543131&654 63G16T193G15I6
                                                  J69%3363134&1664+51651qG992+116H(64'41&364456*9H61193643G99366(444&&6pH61*93"H66&&19351"5H64+55943&164516H4645166'191563T
                                                                                                                                                                                                     3G4 36
                                                                                                                                                                                                    1 $51931&6
                                                    9 13645643G1564+34 I66
                                                  J63G15677777777777777777777777777777777777777777777777777777777777777777777777777777776
                                             6 0C121/4>/;C1/325312;=F7777777777777777777777777777777777777777777777777777777777777777777776
                                                                       6                 2156        r351136
                                             /                                          /                                 /
                                             /                                          777777777777777777777777777777777777777777777777777777777777777777776
                                                                                        777777777777777777777777777777777777777/ 7777777677777777777777776
                                                                                        83"6 6                                   r39316s%#684&166
                                             6 t>/;C1/325312;=/48>:21AF/
                                               J646
                                               J6K1I6% 59 169(1 "6777777777777777777777777777777777777777777777777777777777777777777776
                                             /                 84 39369 16 77777777777777777777777777777777777777777777777777777777777777777777/
                                             6                 #G4 16       7777777777777777777777777777777766

 6          uvwvxyvxzw{|w}~|w~x}xyvwvx|x}wvx}6



6669645 6 6                        !4 395"6#1334 64564 $%&'& 96(6456)9 *5+3"6                                                                           +9(16,6
                            Case 21-10540-MFW                   Doc 1         Filed 03/08/21       Page 4 of 28

01
6 23456      7977
                  7
                   7
                  16
                     7
                      7
                       77
                         7777
                              7
                               7
                                7
                                 7777
                                       7
                                        77777777777777777777777777777777776              8916 2156777777777777777777777777777777777777766

 -./01234567802849:;495<05=0              BCDEDF
     ;>;9?;3?20=@<A80                     G6  &6H62169'99216456&352 34 6346 151&651&345I6
                                          G6
                                            J
                                              31569 "69& 3593'161K+1 169516+9&L646 &6H62169'99216456&352 34 6346 151&651&345I66

 -,/0M849:;42A0<@:32605=0
                                          G6$OP6
                                                                        G6L$QL6                         G6QL $QL6
     N62A945680                           G6Q$PP6                       G6QL $L6                        G6QL $L6
                                          G6$PP6                       G6L $QL6                       G6R45163S9 6L0
                                          G6$PPP6
 -T/0M849:;42A0;882480
                                          G6U$UQL6                  G6U LL $U 6 4 6             G6UQLL $U 624 0
                                          G6UQL $U L6            G6U LL $UQ6 4 66
                                                                                                              G6U LLL $U 624 0
                                          G6U L $UQL6           G6UQLL $U 6 4 6           G6U LLL $UQ624 0
                                          G6UQL $U 6 4 6         G6U LL $UQ6 4 6          G6R45163S9 6UQ624 0
 -V/0M849:;42A0?9;39?949280
                                          G6U$UQL6                  G6U LL $U 6 4 6             G6UQLL $U 624 60
                                          G6UQL $U L6            G6U LL $UQ6 4 6
                                                                                                              G6U LLL $U 624 0
                                          G6U L $UQL6           G6UQLL $U 6 4 6           G6U LLL $UQ624 0
                                          G6UQL $U 6 4 6         G6U LL $UQ6 4 6          G6R45163S9 6UQ624 0
 6          WXYZX[\]^_`]WXabX^c]dXeaf`f\b_gc]fgh]ibjgf\Z`X[6
 klmnonp6$$66)9 *5+3"659 &6696154 651I66R9*(6969163931 1 3664 134 6H3S69629 *5+3"69169 651 36616+6346
             UQL6456+54 1 36456+63466"195L6456243SI66q6rIsI8I6tt6QL6uO L6Q PL69 &6uQv I6
 -w/012N?;6;495<0;<A089x<;4@6205=0 |6 }S16&12345651~ 13651166945&9 16H3S63S16S9+3156463316 L6r 31&6s3931684&1L6+11&663S6
     ;@4y569z2A062{6282<4;49>205=0           +1334 I6
     A2345600
                                          |6 %6S9'16211 69 3S451&6346163S6+1334 64 621S96463S16&12345I6
                                          |6 %6S9'161K9 1&63S1645 934 663S6+1334 69 &6S9'16965194 921621163S9363S1645 934 6635169 &6
                                             45513I66
                                          %6&19516 &156+1 93"646+155"63S9363S16451(4(6635169 &645513I6
                                               K131&64 6673/8/2021
                                                            77777777777777776

                                              6
                                            77/s/
                                              7777John
                                                   777777M.
                                                           RR666006666
                                                          7777Jureller
                                                                777777777777777777777777777776
                                          6 s( 93516469 3S451&651+511 393'1646&1234566
                                                                                                   ¡¡
                                                                                                   777777777777777777777777777777777777777777777776
                                                                                                   #531&69 16
                                                    ¢£¤¥¦§¤̈©¨ª¤©«¬¦¦¤ª¥­
                                          6 }316777777777777777777777777777777777777777776 6




6669645 6 6                          !4 395"6#1334 64564 $%&'& 96(6456)9 *5+3"6                          +9(16,6
                            Case 21-10540-MFW                     Doc 1        Filed 03/08/21             Page 5 of 28

01
6 23456      79FG
                7717H
                    7IJ
                    6
                      7K
                       77LM
                          77G7M
                              7N
                               7M
                                7O
                                 7P
                                  7G7Q
                                     7R
                                      77777777777777777777777777777777777776                   8916 2156777777777777777777777777777777777777766

 -./01234567890:;0566:849<0               = 77/s/
                                               777Robert
                                                  777777777J.77Dehney
                                                               77777777777777777777777777777
                                          6 ?( 9351646933451"6456&123456
                                                                                                   >                777777777777777>
                                                                                                          093166 773/8/2021
                                                                                                                     @@6 A60066A6BBBB6

                                              7ST
                                                777U7V7WX 77YZ
                                                             77[V77\7]7V7^77777777777777777777777777777777777777777777777777777777777777777777777777777777776
                                              #531&69 16
                                              7_`
                                                777a  7a7bc
                                                          7d7eb
                                                             77f 7g
                                                                  7`77hc7d7ia
                                                                           77c
                                                                             7g7j
                                                                                77klm
                                                                                  7777n
                                                                                      7n
                                                                                       7o
                                                                                        7h
                                                                                         7h7ppq
                                                                                            7777777777777777777777777777777777777777777777777777777777777777776
                                              5 69 16
                                              7r7s7tuv
                                                    77777wx  777yz7{7|77}7|y
                                                                           7{
                                                                            7{
                                                                             7|7777777777777777777777777777777777777777777777777777777777777777777777777777776
                                               2156 ?351136
                                              7~
                                                7777777777777777777777777777777777777777777777777776 7      77777777777677
                                                                                                                                    7
                                                                                                                                     7
                                                                                                                                      7
                                                                                                                                       77
                                                                                                                                          7
                                                                                                                                           7
                                                                                                                                            7777777777777777777776
                                              83"6                                                                ?39316        C%#684&166
                                              7777777777
                                                                 7777777777777777777777777766                   67rdehney@morrisnichols.com
                                                                                                                      777777777777777777777777777777777777777776
                                              84 3936+D4 166                                                      E 969&&51 6

                                              7§7¨
                                                 7©
                                                  7ª
                                                   7777777777777777777777777777777777777777777777777767«¬
                                                                                                       777­®
                                                                                                           7¯®
                                                                                                            777°¬
                                                                                                                77776
                                              )956 2156                                               ?39316
>




6669645 6 6                         !4 395"6#1334 64564 $%&'& 96(6456)9 *5+3"6                                       +9(16,6
                Case 21-10540-MFW             Doc 1      Filed 03/08/21       Page 6 of 28



                                                  Annex 1
                       Pending or Current Bankruptcy Cases Filed by Affiliates
        On January 31, 2021, each of the affiliated entities listed below filed a voluntary petition for relief
under title 11 of the United States Code in the United States Bankruptcy Court for the District of
Delaware.

            Debtor Name                     Case No.               Petition Date                 EIN
   [Other names, if any, used by the
   Debtor in the last 8 years appear
       in brackets and italics]

  Knotel, Inc., lead case                   21-10146                01/31/2021               XX-XXXXXXX
  100 Bush St SF LLC                        21-10147                01/31/2021               XX-XXXXXXX
  101 Fifth Ave NYC LLC                     21-10148                01/31/2021               XX-XXXXXXX
  101 Montgomery St SF LLC                  21-10149                01/31/2021               XX-XXXXXXX
  10301 Jefferson Blvd LA LLC               21-10150                01/31/2021               XX-XXXXXXX
  110 W 32nd NYC LLC                        21-10151                01/31/2021               XX-XXXXXXX
  1100 Glendon LA LLC                       21-10152                01/31/2021               XX-XXXXXXX
  1120 20th St DC LLC                       21-10153                01/31/2021               XX-XXXXXXX
  116 W 32nd NYC LLC                        21-10154                01/31/2021               XX-XXXXXXX
  12 E 33 St NYC LLC                        21-10155                01/31/2021               XX-XXXXXXX
  12121 Bluff Creek LA LLC                  21-10156                01/31/2021               XX-XXXXXXX
  12211 Washington LA LLC                   21-10157                01/31/2021               XX-XXXXXXX
  125 Fifth Ave NYC LLC                     21-10158                01/31/2021               XX-XXXXXXX
  1250 Eye St DC LLC                        21-10159                01/31/2021               XX-XXXXXXX
  12555 West Jefferson Way LA LLC           21-10160                01/31/2021               XX-XXXXXXX
  126 Post St SF LLC                        21-10161                01/31/2021               XX-XXXXXXX
  129 W 29th NYC LLC                        21-10162                01/31/2021               XX-XXXXXXX
  131 Rodeo 102 LA LLC                      21-10163                01/31/2021               XX-XXXXXXX
  131 Rodeo 250 LA LLC                      21-10164                01/31/2021               XX-XXXXXXX
  13160 Mindanao Way LA LLC                 21-10165                01/31/2021               XX-XXXXXXX
  1317 5th St LA LLC                        21-10166                01/31/2021               XX-XXXXXXX
  1330 Conn Ave DC LLC                      21-10167                01/31/2021               XX-XXXXXXX
  1407 Broadway NYC LLC                     21-10168                01/31/2021               XX-XXXXXXX
  142 Berkeley St BOS LLC                   21-10169                01/31/2021               XX-XXXXXXX
  1444 Market St SF LLC                     21-10170                01/31/2021               XX-XXXXXXX
  146 Geary St SF LLC                       21-10171                01/31/2021               XX-XXXXXXX
  152 W 25 NYC LLC                          21-10172                01/31/2021               XX-XXXXXXX
  1550 Bryant St SF LLC                     21-10173                01/31/2021               XX-XXXXXXX
  1556 20th LA LLC                          21-10174                01/31/2021               XX-XXXXXXX
  16 W 36 St NYC LLC                        21-10175                01/31/2021               XX-XXXXXXX
  1625 Oly Blvd LA LLC                      21-10176                01/31/2021               XX-XXXXXXX
  1640 Sepulveda LA LLC                     21-10177                01/31/2021               XX-XXXXXXX
            Case 21-10540-MFW    Doc 1         Filed 03/08/21   Page 7 of 28



166 Geary St SF LLC             21-10178               01/31/2021          XX-XXXXXXX
1720 Eye St DC LLC              21-10179               01/31/2021          XX-XXXXXXX
1725 Montgomery St SF LLC       21-10180               01/31/2021          XX-XXXXXXX
19 W 44th NYC LLC               21-10181               01/31/2021          XX-XXXXXXX
195 Broadway NYC LLC            21-10182               01/31/2021          XX-XXXXXXX
2 Liberty Sq BOS LLC            21-10183               01/31/2021          XX-XXXXXXX
22 W 21 ST NYC LLC              21-10184               01/31/2021          XX-XXXXXXX
2228 Cottner LA LLC             21-10185               01/31/2021          XX-XXXXXXX
23 W 20th NYC LLC               21-10186               01/31/2021          XX-XXXXXXX
239 Causeway St Boston LLC      21-10187               01/31/2021          XX-XXXXXXX
240 W 35th NYC LLC              21-10188               01/31/2021          XX-XXXXXXX
240 W 40 St NYC LLC             21-10189               01/31/2021          XX-XXXXXXX
250 Montgomery St LLC           21-10190               01/31/2021          XX-XXXXXXX
259 W 30TH NYC LLC              21-10191               01/31/2021          XX-XXXXXXX
26 W 17th St NYC LLC            21-10192               01/31/2021          XX-XXXXXXX
260 W 39th NYC LLC              21-10193               01/31/2021          XX-XXXXXXX
275 Battery St SF LLC           21-10194               01/31/2021          XX-XXXXXXX
28 W 25 NYC LLC                 21-10195               01/31/2021          XX-XXXXXXX
29 W 35th St NYC LLC            21-10196               01/31/2021          XX-XXXXXXX
295 Madison NYC LLC             21-10197               01/31/2021          XX-XXXXXXX
30 W 21 St NYC LLC              21-10198               01/31/2021          XX-XXXXXXX
300 Broadway St SF LLC          21-10199               01/31/2021          XX-XXXXXXX
300 Montgomery St SF LLC        21-10200               01/31/2021          XX-XXXXXXX
301 Brannan St SF LLC           21-10201               01/31/2021          XX-XXXXXXX
303 Second St SF LLC            21-10202               01/31/2021          XX-XXXXXXX
3137 S La Cienega Blvd LA LLC   21-10203               01/31/2021          XX-XXXXXXX
320 Lincoln LA LLC              21-10204               01/31/2021          XX-XXXXXXX
3309 La Cienega Place LA LLC    21-10205               01/31/2021          XX-XXXXXXX
333 Broadway SF Tenant LLC      21-10206               01/31/2021          XX-XXXXXXX
350 Sansome St SF LLC           21-10207               01/31/2021          XX-XXXXXXX
3535 Hayden Ave LA LLC          21-10208               01/31/2021          XX-XXXXXXX
360 Madison NYC LLC             21-10209               01/31/2021          XX-XXXXXXX
369 Lexington Ave NYC LLC       21-10210               01/31/2021          XX-XXXXXXX
390 Broadway NYC LLC            21-10211               01/31/2021          XX-XXXXXXX
40 Broad St BOS LLC             21-10212               01/31/2021          XX-XXXXXXX
400 Sutter St SF LLC            21-10213               01/31/2021          XX-XXXXXXX
405 E 4th Avenue SM LLC         21-10214               01/31/2021          XX-XXXXXXX
405 Howard Street SF LLC        21-10215               01/31/2021          XX-XXXXXXX
429 Santa Monica Blvd LA LLC    21-10216               01/31/2021          XX-XXXXXXX
42Floors LLC                    21-10217               01/31/2021          XX-XXXXXXX
44 E 32nd Street NYC LLC        21-10218               01/31/2021          XX-XXXXXXX
44 Thomson Pl BOS LLC           21-10219               01/31/2021          XX-XXXXXXX
447 Broadway NYC LLC            21-10220               01/31/2021          XX-XXXXXXX



                                           2
            Case 21-10540-MFW    Doc 1         Filed 03/08/21   Page 8 of 28



45 W 45 ST NYC LLC              21-10221               01/31/2021          XX-XXXXXXX
4501 Glencoe Blvd LA LLC        21-10222               01/31/2021          XX-XXXXXXX
455 Market St SF LLC            21-10223               01/31/2021          XX-XXXXXXX
456 Montgomery St SF LLC        21-10224               01/31/2021          XX-XXXXXXX
465 California St SF LLC        21-10225               01/31/2021          XX-XXXXXXX
5 Bryant Park NYC LLC           21-10226               01/31/2021          XX-XXXXXXX
50 Osgood Pl SF LLC             21-10227               01/31/2021          XX-XXXXXXX
505 Howard SF St LLC            21-10228               01/31/2021          XX-XXXXXXX
545 5th Ave NYC LLC             21-10229               01/31/2021          XX-XXXXXXX
555 Montgomery St SF LLC        21-10230               01/31/2021          XX-XXXXXXX
565 Commercial St SF LLC        21-10231               01/31/2021          XX-XXXXXXX
580 8th Ave NYC LLC             21-10232               01/31/2021          XX-XXXXXXX
590 Fifth Ave NYC LLC           21-10233               01/31/2021          XX-XXXXXXX
597 Fifth Ave NYC LLC           21-10234               01/31/2021          XX-XXXXXXX
6 W 28th NYC LLC                21-10235               01/31/2021          XX-XXXXXXX
60 Madison NYC LLC              21-10236               01/31/2021          XX-XXXXXXX
600 Corporate Pointe LA LLC     21-10237               01/31/2021          XX-XXXXXXX
649 Mission St SF LLC           21-10238               01/31/2021          XX-XXXXXXX
650 Fifth Ave NYC LLC           21-10239               01/31/2021          XX-XXXXXXX
71 Stevenson St SF LLC          21-10240               01/31/2021          XX-XXXXXXX
750 Harrison St SF LLC          21-10241               01/31/2021          XX-XXXXXXX
818 Mission St SF LLC           21-10242               01/31/2021          XX-XXXXXXX
8590 National Blvd LA LLC       21-10243               01/31/2021          XX-XXXXXXX
8690 National Blvd LA LLC       21-10244               01/31/2021          XX-XXXXXXX
875 6th Ave NYC LLC             21-10245               01/31/2021          XX-XXXXXXX
88 Kearny St SF LLC             21-10246               01/31/2021          XX-XXXXXXX
901 Market St SF LLC            21-10247               01/31/2021          XX-XXXXXXX
909 E Street DC LLC             21-10248               01/31/2021          XX-XXXXXXX
909 Ocean Front Walk LA LLC     21-10249               01/31/2021          XX-XXXXXXX
91 Fifth Ave NYC LLC            21-10250               01/31/2021          XX-XXXXXXX
Bush 225 SF LLC                 21-10251               01/31/2021          XX-XXXXXXX
Cortlandt White NYC LLC         21-10252               01/31/2021          XX-XXXXXXX
Kkoin, LLC                      21-10253               01/31/2021          XX-XXXXXXX
Knotel 1 Whitehall LLC          21-10254               01/31/2021          XX-XXXXXXX
Knotel 102 Madison LLC          21-10255               01/31/2021          XX-XXXXXXX
Knotel 105 Madison LLC          21-10256               01/31/2021          XX-XXXXXXX
Knotel 109 Stevenson LLC        21-10257               01/31/2021          XX-XXXXXXX
Knotel 11 E 44th LLC            21-10258               01/31/2021          XX-XXXXXXX
Knotel 110 Greene LLC           21-10259               01/31/2021          XX-XXXXXXX
Knotel 110 William LLC          21-10260               01/31/2021          XX-XXXXXXX
Knotel 114 W 26th LLC           21-10261               01/31/2021          XX-XXXXXXX
Knotel 12 W 21st St LLC         21-10262               01/31/2021          XX-XXXXXXX
Knotel 12 W 27th St LLC         21-10263               01/31/2021          XX-XXXXXXX



                                           3
             Case 21-10540-MFW    Doc 1         Filed 03/08/21   Page 9 of 28



Knotel 121 2nd Street LLC        21-10264               01/31/2021          XX-XXXXXXX
Knotel 147 W 24th LLC            21-10265               01/31/2021          XX-XXXXXXX
Knotel 148 Lafayette LLC         21-10266               01/31/2021          XX-XXXXXXX
Knotel 150 Post LLC              21-10267               01/31/2021          XX-XXXXXXX
Knotel 1500 Broadway LLC         21-10268               01/31/2021          XX-XXXXXXX
Knotel 155 Fifth Ave LLC         21-10269               01/31/2021          XX-XXXXXXX
Knotel 156 Fifth, LLC            21-10270               01/31/2021          XX-XXXXXXX
Knotel 16 W 22nd LLC             21-10271               01/31/2021          XX-XXXXXXX
Knotel 160 Pine LLC              21-10272               01/31/2021          XX-XXXXXXX
Knotel 17 W 20th LLC             21-10273               01/31/2021          XX-XXXXXXX
Knotel 180 Howard LLC            21-10274               01/31/2021          XX-XXXXXXX
Knotel 200 W 41st LLC            21-10275               01/31/2021          XX-XXXXXXX
Knotel 2080 Addison LLC          21-10276               01/31/2021          XX-XXXXXXX
Knotel 211 East 43 LLC           21-10277               01/31/2021          XX-XXXXXXX
Knotel 213 W 35th St LLC         21-10278               01/31/2021          XX-XXXXXXX
Knotel 220 W 19th St LLC         21-10279               01/31/2021          XX-XXXXXXX
Knotel 221 Pine LLC              21-10280               01/31/2021          XX-XXXXXXX
Knotel 224 W 30th LLC            21-10281               01/31/2021          XX-XXXXXXX
Knotel 229 W 43 LLC              21-10282               01/31/2021          XX-XXXXXXX
Knotel 25 W 45th LLC             21-10283               01/31/2021          XX-XXXXXXX
Knotel 250 Hudson LLC            21-10284               01/31/2021          XX-XXXXXXX
Knotel 250 Hudson ST LLC         21-10285               01/31/2021          XX-XXXXXXX
Knotel 26 OFarrell LLC           21-10286               01/31/2021          XX-XXXXXXX
Knotel 26 W 17 LLC               21-10287               01/31/2021          XX-XXXXXXX
Knotel 261 Madison LLC           21-10288               01/31/2021          XX-XXXXXXX
Knotel 27 W 23rd ST LLC          21-10289               01/31/2021          XX-XXXXXXX
Knotel 29 W 17th LLC             21-10290               01/31/2021          XX-XXXXXXX
Knotel 3 E 28th LLC              21-10291               01/31/2021          XX-XXXXXXX
Knotel 30 Broad LLC              21-10292               01/31/2021          XX-XXXXXXX
Knotel 30 West 26th LLC          21-10293               01/31/2021          XX-XXXXXXX
Knotel 307 Fifth LLC             21-10294               01/31/2021          XX-XXXXXXX
Knotel 31 W 27th LLC             21-10295               01/31/2021          XX-XXXXXXX
Knotel 321 11th LLC              21-10296               01/31/2021          XX-XXXXXXX
Knotel 340 Brannan LLC           21-10297               01/31/2021          XX-XXXXXXX
Knotel 36 W 14th LLC             21-10298               01/31/2021          XX-XXXXXXX
Knotel 360 Pas LLC               21-10299               01/31/2021          XX-XXXXXXX
Knotel 37 W 17th LLC             21-10300               01/31/2021          XX-XXXXXXX
Knotel 373 Pas LLC               21-10301               01/31/2021          XX-XXXXXXX
Knotel 38 E 29th LLC             21-10302               01/31/2021          XX-XXXXXXX
Knotel 399 Lafayette LLC         21-10303               01/31/2021          XX-XXXXXXX
Knotel 40 EX LLC                 21-10304               01/31/2021          XX-XXXXXXX
Knotel 40 Wooster LLC            21-10305               01/31/2021          XX-XXXXXXX
Knotel 400 Madison LLC           21-10306               01/31/2021          XX-XXXXXXX



                                            4
            Case 21-10540-MFW     Doc 1         Filed 03/08/21   Page 10 of 28



Knotel 41 USW LLC                21-10307                01/31/2021         XX-XXXXXXX
Knotel 41 W 25 LLC               21-10308                01/31/2021         XX-XXXXXXX
Knotel 417 Montgomery LLC        21-10309                01/31/2021         XX-XXXXXXX
Knotel 419 PAS LLC               21-10310                01/31/2021         XX-XXXXXXX
Knotel 43 W 24th LLC             21-10311                01/31/2021         XX-XXXXXXX
Knotel 443 PAS LLC               21-10312                01/31/2021         XX-XXXXXXX
Knotel 475 Park LLC              21-10313                01/31/2021         XX-XXXXXXX
Knotel 49 Drumm LLC              21-10314                01/31/2021         XX-XXXXXXX
Knotel 5 Hanover LLC             21-10315                01/31/2021         XX-XXXXXXX
Knotel 5-9 USW LLC               21-10316                01/31/2021         XX-XXXXXXX
Knotel 521 Broadway LLC          21-10317                01/31/2021         XX-XXXXXXX
Knotel 530 Broadway LLC          21-10318                01/31/2021         XX-XXXXXXX
Knotel 530 Seventh Avenue LLC    21-10319                01/31/2021         XX-XXXXXXX
Knotel 54 W 21st LLC             21-10320                01/31/2021         XX-XXXXXXX
Knotel 54 W 22nd LLC             21-10321                01/31/2021         XX-XXXXXXX
Knotel 55 W 21St LLC             21-10322                01/31/2021         XX-XXXXXXX
Knotel 550 Montgomery LLC        21-10323                01/31/2021         XX-XXXXXXX
Knotel 551 Fifth Ave LLC         21-10324                01/31/2021         XX-XXXXXXX
Knotel 560 LEXINGTON LLC         21-10325                01/31/2021         XX-XXXXXXX
Knotel 575 8th Ave LLC           21-10326                01/31/2021         XX-XXXXXXX
Knotel 580 5th Ave NYC LLC       21-10327                01/31/2021         XX-XXXXXXX
Knotel 580 Market LLC            21-10328                01/31/2021         XX-XXXXXXX
Knotel 584 Broadway LLC          21-10329                01/31/2021         XX-XXXXXXX
Knotel 598 Broadway LLC          21-10330                01/31/2021         XX-XXXXXXX
Knotel 6 W 48th St LLC           21-10331                01/31/2021         XX-XXXXXXX
Knotel 600 Townsend LLC          21-10332                01/31/2021         XX-XXXXXXX
Knotel 61 Broadway LLC           21-10333                01/31/2021         XX-XXXXXXX
Knotel 611 Mission LLC           21-10334                01/31/2021         XX-XXXXXXX
Knotel 615 Sacramento LLC        21-10335                01/31/2021         XX-XXXXXXX
Knotel 625 2nd LLC               21-10336                01/31/2021         XX-XXXXXXX
Knotel 655 Madison LLC           21-10337                01/31/2021         XX-XXXXXXX
Knotel 695 AOA LLC               21-10338                01/31/2021         XX-XXXXXXX
Knotel 701 Sutter LLC            21-10339                01/31/2021         XX-XXXXXXX
Knotel 72 Madison LLC            21-10340                01/31/2021         XX-XXXXXXX
Knotel 785 Market LLC            21-10341                01/31/2021         XX-XXXXXXX
Knotel 80 Eighth Ave LLC         21-10342                01/31/2021         XX-XXXXXXX
Knotel 814 Mission LLC           21-10343                01/31/2021         XX-XXXXXXX
Knotel 88 Stevenson LLC          21-10344                01/31/2021         XX-XXXXXXX
Knotel 90 John LLC               21-10345                01/31/2021         XX-XXXXXXX
Knotel 900 Broadway LLC          21-10346                01/31/2021         XX-XXXXXXX
Knotel 972 Mission LLC           21-10347                01/31/2021         XX-XXXXXXX
Knotel Battery LLC               21-10348                01/31/2021         XX-XXXXXXX
Knotel Blockchain Services LLC   21-10349                01/31/2021         XX-XXXXXXX



                                            5
           Case 21-10540-MFW    Doc 1         Filed 03/08/21   Page 11 of 28



Knotel Flowerpot LLC           21-10350                01/31/2021         XX-XXXXXXX
Knotel Geometry LLC            21-10351                01/31/2021         XX-XXXXXXX
Knotel Platform 2017 LLC       21-10352                01/31/2021         XX-XXXXXXX
Knotel President LLC           21-10353                01/31/2021         XX-XXXXXXX
Knotel Properties LLC          21-10354                01/31/2021         XX-XXXXXXX
Knotel Varick LLC              21-10355                01/31/2021         XX-XXXXXXX
Knotel William LLC             21-10356                01/31/2021         XX-XXXXXXX
Paces Ferry Road ATL LLC       21-10357                01/31/2021         XX-XXXXXXX
Pine Street Tenant NY LLC      21-10358                01/31/2021         XX-XXXXXXX
Tenant 660 Mkt St SF LLC       21-10359                01/31/2021         XX-XXXXXXX




                                          6
                   Case 21-10540-MFW               Doc 1      Filed 03/08/21        Page 12 of 28




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re
                                                                Chapter 11
Knotel, Inc., et al.,
                                                                Case No. 21-10146 (MFW)
                                     Debtors.1                  Jointly Adminstered

In re
                                                                Chapter 11
Knotel Canada, Inc.
                                    Debtor.2                    Case No. 21-_____ (___)

                                                                Joint Administration Requested

                             CORPORATE OWNERSHIP STATEMENT AND
                               LIST OF EQUITY SECURITY HOLDERS

            Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

 Procedure, Knotel Canada, Inc. states as follows:

           Knotel Canada, Inc., is wholly owned by Knotel, Inc.

           The following entities directly or indirectly own 10% or more of the equity interests in

            Knotel, Inc.: Essential Media Group, LLC, Peak State Limited (f/k/a Arvensis Ventures

            Ltd), and Sarva TXT, LLC.




 1
            A complete list of each of the Debtors in these chapter 11 cases may be obtained on the website of the
            Debtors’ claims and noticing agent at https://www.omniagentsolutions.com/knotel or, alternatively, via the
            Bankruptcy Court at https://ecf.deb.uscourts.gov/cgi-bin/login.pl with a Public Access to Court Electronic
            Records (“PACER”) account, which may be obtained at https://pacer.uscourts.gov. The location of Debtor
            Knotel, Inc.’s principal place of business and the Debtors’ service address in these chapter 11 cases is 5-9
            Union Square West, New York, NY 10003.
 2
            The last four digits of Knotel Canada, Inc.’s business number are 0136 and its service address in these
            chapter 11 cases is 5-9 Union Square West, New York, NY 10003.
                                  Case 21-10540-MFW                 Doc 1     Filed 03/08/21               Page 13 of 28



Debtor name Knotel, Inc., et al.

UNITED STATES BANKRUPTCY COURT DISTRICT OF DELAWARE
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                12/15


A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
largest unsecured claims.

Name of creditor and complete                                                 Nature of the       Indicate if       Amount of unsecured claim
                                          Name, telephone number, and                             claim is
mailing address, including zip            email address of creditor contact   claim               contingent,       If the claim is fully unsecured, fill in only
code.                                                                         (for example,       unliquidated,     unsecured claim amount. If claim is partially
                                                                              trade debts, bank   or disputed       secured, fill in total claim amount and
                                                                              loans,                                deduction for value of collateral or setoff to
                                                                              professional                          calculate unsecured claim.
                                                                              services, and
                                                                              government
                                                                              contracts)                          Total Claim, if    Deduction         Unsecured claim
                                                                                                                  partially          for value of
                                                                                                                  secured            collateral or
                                                                                                                                     setoff


1   One Workpl L Ferrari LLC              One Workpl L Ferrari LLC            Supply Chain -
    dba Two                               Email: payments@oneworkplace.com    Furniture
    2500 De La Cruz Blvd
                                                                                                                                                               $4,985,299.47
    Santa Clara, CA 95050


                                          Hudson 901 Market LLC
2   Hudson 901 Market LLC                 Attn: Jason Storm                   Rent
    303 2nd St                            Email:
    San Francisco, CA 94107               jstorm@hudsonppi.com
                                          Phone: (310) 445-5700                                                                                                $4,042,220.05




3   Eden Technologies Inc                 Eden Technologies Inc               Facilities
    54 Gilbert St                         Email: billing@eden.io
    San Francisco, CA 94103               Phone: 1-800-754-3166
                                                                                                                                                               $3,108,234.37




4   260-261 Madison Ave LLC               260-261 Madison Ave LLC             Rent
    261 Madison Ave, Fl 27
    New York, NY 10016
                                                                                                                                                               $2,692,399.58




5 505 Howard SF LLC                       505 Howard SF LLC                   Rent
  21575 Ridgetop Cir
  Sterling, VA 20166                                                                                                                                           $2,309,973.88




6   SourceMedia                          SourceMedia                          Rent
    1 State St                           Attn: Anthony DeNoris
    New York, NY 10004                   Email:                                                                                                                $2,119,571.35
                                         Anthony.DeNoris@sourcemedia.com



 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                             Page 1
                                     Case 21-10540-MFW                      Doc 1     Filed 03/08/21               Page 14 of 28


Debtor name       Knotel, Inc., et al.                                                                       Case No. (If known)

                                                                       (Continuation Sheet)

Name of creditor and complete                                                         Nature of the       Indicate if       Amount of unsecured claim
                                             Name, telephone number, and                                  claim is
mailing address, including zip               email address of creditor contact        claim               contingent,       If the claim is fully unsecured, fill in only
code.                                                                                 (for example,       unliquidated,     unsecured claim amount. If claim is partially
                                                                                      trade debts, bank   or disputed       secured, fill in total claim amount and
                                                                                      loans,                                deduction for value of collateral or setoff to
                                                                                      professional                          calculate unsecured claim.
                                                                                      services, and
                                                                                      government
                                                                                                                          Total Claim, if     Deduction         Unsecured claim
                                                                                      contracts)
                                                                                                                          partially           for value of
                                                                                                                          secured             collateral or
                                                                                                                                              setoff
                                            HRC Corp
7   HRC Corp                                Email: ehaddad@hrccorp.com                Rent
    156 5th Ave, Ste 300                    Attn: Robert E. Haddad
    New York, NY 10010                      Email: ehaddad@hrccorp.com                                                        $2,342,099.70       $225,000.00           $2,117,099.7
                                            Phone: (212) 807-7664 ext. 2



8 530 Broadway Owner LLC                     530 Broadway Owner LLC                   Rent
  1040 Ave of Americas, 3rd Fl               Attn: Joanne Agoglia
  New York, NY 10018                         Email: jagoglia@hspny.com                                                                                                 $1,560,785.50
                                             Phone: (212) 519-2036



9 RXR 61 Broadway Owner LLC                  RXR 61 Broadway Owner LLC                Rent
  61 Broadway                                Attn: Jason Barnett, General Counsel
  New York, NY 10006                         Email: leasing@rxrrealty.com
                                                                                                                                                                       $1,487,384.21
                                             Phone: (212) 797-1330



10 Hudson 625 Second                         Hudson 625 Second LLC                    Rent
   LLC 625 2nd                               Attn: Sarah Epstein
   Rincon Ctr, Ste 220                       Email: sepstein@hudsonppi.com
                                                                                                                                                                       $1,333,644.18
   San Francisco, CA                         Phone: (310) 445-5700
   94105


11 30 Broad Street Venture, LLC              30 Broad Street Venture, LLC             Rent
   30 Broad St
   New York, NY 10004                                                                                                         $1,346,943.29        $18,096.69
                                                                                                                                                                        $1,328,846.6




12 Office Resources, Inc                     Office Resources, Inc                    Supply Chain -
   263    Summer      St                     Attn: Leanne Niland                      Furniture
   Boston, MA 02210                          Email: accountsreceivablegroup@ori.com
                                             Phone: (617) 896-3263                                                                                                     $1,245,306.91




13 RELX, Inc                                 RELX, Inc                                Rent
   9443 Springboro Pike                      Attn: Daniel J. Weissman
   Miamisburg, OH 45342                      Email: dan.weissman@lexisnexis.com                                               $1,312,770.36       $197,000.00
                                                                                                                                                                       $1,115,770.36
                                             Phone: (202) 857-8202




14 DP 1550 Bryant LLC                        DP 1550 Bryant LLC                       Rent
   1550 Bryant St, 4th Fl                    Attn: Kimberly Tran
   San Francisco, CA 94103                   Email: bli@downtown-properties.com                                                                   $566,760.97
                                                                                                                              $1,651,155.89                            $1,084,394.92




 Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                  Page 2
                                     Case 21-10540-MFW                       Doc 1       Filed 03/08/21               Page 15 of 28


Debtor name       Knotel, Inc., et al.                                                                          Case No. (If known)

                                                                         (Continuation Sheet)

Name of creditor and complete                                                            Nature of the       Indicate if       Amount of unsecured claim
                                             Name, telephone number, and                                     claim is
mailing address, including zip               email address of creditor contact           claim               contingent,       If the claim is fully unsecured, fill in only
code.                                                                                    (for example,       unliquidated,     unsecured claim amount. If claim is partially
                                                                                         trade debts, bank   or disputed       secured, fill in total claim amount and
                                                                                         loans,                                deduction for value of collateral or setoff to
                                                                                         professional                          calculate unsecured claim.
                                                                                         services, and
                                                                                         government
                                                                                                                             Total Claim, if     Deduction         Unsecured claim
                                                                                         contracts)
                                                                                                                             partially           for value of
                                                                                                                             secured             collateral or
                                                                                                                                                 setoff


15 JLJ LLC                                    JLJ LLC                                    Rent
   c/o Olmstead Properties Inc                Email: mcarter@olmsteadinc.com
   27 W 23rd St                               Phone: (212) 564-2240 or (212) 564-6662
                                                                                                                                                                          $1,057,433.61
   New York, NY 10010




16 29 W 35th Street LLC                       29 W 35th Street LLC                       Rent
   29 W 35th St, Ste 900
   New York, NY 10001
                                                                                                                             $1,821,516.42           $779,675.00          $1,041,841.42




17 Alliance Brokerage Corp                    Alliance Brokerage Corp                    Legal
   990 Westbury Rd                            Email: mvescovo@abc990.com
   Westbury, NY 11590                         Attn: Michael Vescovo
                                              Phone: (516) 465-1100                                                                                                         $991,338.37




                                              ASB Allegiance Real Estate Fund
18 ASB Allegiance Real Estate Fund            Attn: Adeline Juliet Martin, MYoungkuk     Rent
   dba 400 Madison Holdings LLC               Kim
   c/o Ds400Owner LLC                         Email: Julietmartin111@gmail.com
                                                                                                                                 $1,498,483.33       $527,041.00
   400 Madison Ave, Ste 14B                   Phone: (301) 523-5721 OR                                                                                                      $971,442.33
   New York, NY 10017


19 Kidder Matthews of California, Inc.        Kidder Matthews of California, Inc.        Rent
   101 Mission Street, Suite 2100             Email: bradv@kiddermathews.com
   San Francisco CA 94105
                                                                                                                                                                            $927,672.00




                                            31 West 27th Street Property Investors IV,
20 31 West 27th Street Property Investors   LLC
   IV, LLC
  31 West 27th Street
                                                                                                                                                                           $ 901,476.31
  New York NY 10001




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                                      Page 3
                                    Case 21-10540-MFW                   Doc 1   Filed 03/08/21               Page 16 of 28


Debtor name       Knotel, Inc., et al.                                                                 Case No. (If known)

                                                                    (Continuation Sheet)

Name of creditor and complete                                                   Nature of the       Indicate if       Amount of unsecured claim
                                          Name, telephone number, and                               claim is
mailing address, including zip            email address of creditor contact     claim               contingent,       If the claim is fully unsecured, fill in only
code.                                                                           (for example,       unliquidated,     unsecured claim amount. If claim is partially
                                                                                trade debts, bank   or disputed       secured, fill in total claim amount and
                                                                                loans,                                deduction for value of collateral or setoff to
                                                                                professional                          calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                                                    Total Claim, if     Deduction         Unsecured claim
                                                                                contracts)
                                                                                                                    partially           for value of
                                                                                                                    secured             collateral or
                                                                                                                                        setoff


21 5 Hanover Square (NY) Owner, LLC       5 Hanover Square (NY) Owner, LLC      Rent
   5 Hanover Square
   New York NY 10004
                                                                                                                                                                   $896,606.96




22 475 Building Company LLC               475 Building Company LLC              Rent
   750 Lexington Avenue
   New York NY 10022                                                                                                                                               $849,723.12




23 303 2nd Street Sf LLC / Syapse Inc     303 2nd Street Sf LLC / Syapse Inc    Rent
   303 Second Street, Suite 500 North     Attn: Todd Mayover
                                                                                                                                                                   $844,119.59
   San Francisco CA 94107                                                                                               $1,052,896.83       $208,777.24




24 11 E 44th Street LLC                   11 E 44th Street LLC                  Legal
   346 Madison Ave
  New York NY 10017                                                                                                     $1,290,813.02       $474,739.67
                                                                                                                                                                   $816,073.35




25 598 Broadway Realty Assoc, Inc         598 Broadway Realty Assoc, Inc        Rent
   P.O. Box 514                           Attn: Zvi Mosery
   Prince St Station                                                                                                      $960,735.85       $144,986.00
   New York, NY 10012                                                                                                                                              $815,749.85




26 GODADDY MSH INC.                       GODADDY MSH INC.                      Rent
  14455 N. Hayden Rd., Suite 219
  Scottsdale, AZ 85260                                                                                                    $788,915.12         19,030.57            $769,884.55




27 250 HUDSON STREET LLC                  250 HUDSON STREET LLC                 Rent

                                                                                                                                                                   $755,139.37




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                               Page 4
                                  Case 21-10540-MFW                  Doc 1   Filed 03/08/21               Page 17 of 28


Debtor name      Knotel, Inc., et al.                                                               Case No. (If known)

                                                                 (Continuation Sheet)

Name of creditor and complete                                                Nature of the       Indicate if       Amount of unsecured claim
                                         Name, telephone number, and                             claim is
mailing address, including zip           email address of creditor contact   claim               contingent,       If the claim is fully unsecured, fill in only
code.                                                                        (for example,       unliquidated,     unsecured claim amount. If claim is partially
                                                                             trade debts, bank   or disputed       secured, fill in total claim amount and
                                                                             loans,                                deduction for value of collateral or setoff to
                                                                             professional                          calculate unsecured claim.
                                                                             services, and
                                                                             government
                                                                                                                 Total Claim, if    Deduction         Unsecured claim
                                                                             contracts)
                                                                                                                 partially          for value of
                                                                                                                 secured            collateral or
                                                                                                                                    setoff
28   Legacy 455 Market Street L.P..      Legacy 455 Market Street L.P.
     1865 Harman Street, 1R              Attn: Tania A Monar
     Ridgewood NY 11385
                                                                                                                                                                $747,678.13




29   Essence Global LLC                  Essence Global LLC
     54 West 21st Street                 Email:
     New York NY 10010                   eyleen.donneys@essenceglobal.com
                                                                                                                                                                $746,983.31




30 6 West 48th LLC                      6 West 48th LLC
  242 West 38th Street                  Email: ecerritos@hspny.com
  12th Floor
  New York NY 10018                                                                                                                                             $730,712.50




 Official Form 204            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims                                             Page 5
        Case 21-10540-MFW              Doc 1     Filed 03/08/21        Page 18 of 28




                       AUTHORIZED PERSON’S CERTIFICATE

                                        March 8, 2021

       This Authorized Person’s Certificate (this “Certificate”) is furnished in connection with
that certain chapter 11 petition filed on March 8, 2021 (as amended, modified or supplemented
from time to time, the “Petitions”), by Knotel Canada, Inc., a British Columbia corporation
(the “Company”) and the related application for recognition under the Companies’ Creditors
Arrangement Act (Canada).
       The undersigned, being an Authorized Person (as such term is defined in the attached
resolutions) of the Company, hereby certifies, solely in his/her capacity as such and not in
his/her individual capacity and without personal liability, that attached hereto as Exhibit A is
a true, correct and complete copy of the resolutions duly adopted by the sole shareholder of
the Company on the date hereof, in accordance with the articles of such Company and the
requirements of applicable law, and such resolutions have not been modified, rescinded or
amended and are in full force and effect as of the date of this Certificate.



                                   [Signature Page Follows]
         Case 21-10540-MFW       Doc 1   Filed 03/08/21     Page 19 of 28




        IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Certificate as of the date first set forth above.




                                 By: ____________________________________

                                 Name: Amit Khanna

                                 Title: Director, Authorized Signatory
Case 21-10540-MFW   Doc 1   Filed 03/08/21   Page 20 of 28




                      Exhibit A

                     Resolutions
          Case 21-10540-MFW          Doc 1     Filed 03/08/21     Page 21 of 28




                     RESOLUTIONS BY
THE SOLE SHAREHOLDER OF KNOTEL CANADA, INC. (THE “COMPANY”)




                                      March 8, 2021
Effective as of the date written above, the undersigned, being the sole shareholder of the
Company, hereby consents to and approves the following actions and adopts the following
resolutions pursuant to and in accordance with the Business Corporations Act (British
Columbia):

                                       RECITALS

        WHEREAS, the sole shareholder of the Company has reviewed and considered the
financial and operational condition of the Company and the Company’s business on the date
hereof, including the historical and current performance of the Company, the assets and
prospects of the Company, the current and long-term liabilities of the Company, the market
for the Company’s assets, and credit market conditions, and fully considered the strategic
alternatives available to the Company; and

        WHEREAS, the sole shareholder of the Company has received, reviewed, and
considered the recommendations of the senior management of the Company and the
Company’s legal, financial, and other advisors as to the relative risks and benefits of
pursuing a reorganization case under the provisions of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”);

         WHEREAS, the sole shareholder has determined that it is desirable and in the best
interest of the Company, its creditors, and other stakeholders generally that the Company to
seek ancillary relief in Canada in respect of the relief sought under the Bankruptcy Code on
behalf of the Company and certain of its affiliates, pursuant to the Companies’ Creditors
Arrangement Act (Canada) R.S.C. 1985, c. C-36 as amended (the “CCAA”) in the Ontario
Superior Court of Justice (Commercial List) (the “Canadian Court”) in the Province of
Ontario, Canada. and

        WHEREAS, the sole shareholder of the Company, in consultation with the senior
management of the Company and the Company’s legal, financial, and other advisors, has
determined that it is in the best interests of the Company to explore a potential sale of its
assets to one or more potential bidders (the “Sale”); and

        WHEREAS, after reviewing indications of interest submitted by interested bidders,
the sole shareholder of the Company, with the assistance of the senior management of the
Company and the Company’s legal, financial, and other advisors, reviewed and negotiated
an asset purchase agreement (the “Stalking Horse Agreement”) with Digiatech, LLC (or
its designee) (the “Stalking Horse Bidder”) to purchase substantially all of the Company’s
assets; and




                                            –5–
          Case 21-10540-MFW           Doc 1    Filed 03/08/21      Page 22 of 28




        WHEREAS, the sole shareholder of the Company determined that the Stalking
Horse Agreement is fair and reasonable, will not discourage competitive bidding in
connection with the Sale, and that it is in the best interests of the Company that the Company
enter into the Stalking Horse Agreement; and

        WHEREAS, the sole shareholder of the Company has determined that taking the
actions set forth below are advisable and in the best interests of the Company and, therefore
desires to approve the following resolutions:

       NOW, THEREFORE, BE IT

  I.   Commencement of Proceedings

        RESOLVED, that, in the judgment of the sole shareholder of the Company, it is in
the best interests of the Company, and would promote the maximization of the value of the
Company for the benefit of its shareholders, that a voluntary petition (the “Petition”) be
filed with the bankruptcy court by the Company commencing a case (the “Chapter 11
Case” and, collectively, the “Chapter 11 Cases”) under the provisions of the Bankruptcy
Code; and it is further

        RESOLVED, that any one of John M. Jureller and Amit Khanna and any other
officer of the Company specifically designated by the foregoing officers (each, an
“Authorized Person”), in each case, acting singly or jointly, be, and each hereby is,
authorized and empowered to execute and file in the name and on behalf of the Company,
to execute, acknowledge, deliver, and verify the Petition and to cause the same to be filed
with the bankruptcy court at such time as such Authorized Person may determine; and it is
further

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized and empowered on behalf of the Company, to
execute, acknowledge, deliver, and verify and file any and all petitions, schedules,
statements of affairs, lists, motions, applications, and other papers and to take any and all
related actions that such Authorized Persons may deem necessary or proper in connection
with the filing of the Petition and commencement of the Chapter 11 Case; and it is further

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized and empowered from time to time in the name and
on behalf of the Company, to perform the obligations of the Company under the Bankruptcy
Code, with all such actions to be performed in such manner, and all such certificates,
instruments, guaranties, notices and documents to be executed and delivered in such form,
as the Authorized Person performing or executing the same shall approve, and the
performance or execution thereof by such Authorized Person shall be conclusive evidence
of the approval thereof by such Authorized Person and by the Company; and it is further

      RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized and empowered from time to time in the name and
          Case 21-10540-MFW           Doc 1     Filed 03/08/21     Page 23 of 28




on behalf of the Company, to cause the Company to enter into, execute, deliver, certify, file,
record, and perform such agreements, instruments, motions, affidavits, applications for
approvals or rulings of governmental or regulatory authorities, certificates or other
documents, to pay all expenses, including filing fees, and to take such other actions, as in
the judgment of such Authorized Persons, shall be necessary, proper and desirable to
prosecute to a successful completion the Chapter 11 Case and to effectuate the restructuring,
reorganization, sale or liquidation of the Company’s assets, refinancing, restructuring or
other transaction with respect to, its debt, other obligations, organizational form and
structure or ownership of the Company, and to carry out and put into effect the purposes of
these resolutions, and the transactions contemplated by these resolutions, their authority
thereunto to be evidenced by the taking of such actions; and it is further


       RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized to file or cause to be filed an application for
recognition of the Chapter 11 Case as a foreign proceeding under the CCAA in the Canadian
Court and to seek such other insolvency or bankruptcy relief in Canada as may be necessary
from time to time (the “Canadian Proceedings”); and it is further

        RESOLVED, that each Authorized Person be, and each of them acting alone hereby
is, authorized to execute and verify such application of the Company in the name of the
Company under the CCAA and to cause the same to be filed with the Canadian Court, in
such form and at such time as the Authorized Officer executing such application shall
determine; and it is further

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized and empowered from time to time in the name and
on behalf of the Company, to perform the obligations of the Company in the Canadian
Proceedings, with all such actions to be performed in such manner, and all such certificates,
instruments, guaranties, notices and documents to be executed and delivered in such form,
as the Authorized Person performing or executing the same shall approve, and the
performance or execution thereof by such Authorized Person shall be conclusive evidence
of the approval thereof by such Authorized Person and by the Company; and it is further

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized and empowered from time to time in the name and
on behalf of the Company, to cause the Company to enter into, execute, deliver, certify, file,
record, and perform such agreements, instruments, motions, affidavits, applications for
approvals or rulings of governmental or regulatory authorities, certificates or other
documents, to pay all expenses, including filing fees, and to take such other actions, as in
the judgment of such Authorized Persons, shall be necessary, proper and desirable to
prosecute to a successful completion the Canadian Proceedings and to effectuate the
restructuring, reorganization, sale or liquidation of the Company’s assets, refinancing,
restructuring or other transaction with respect to, its debt, other obligations, organizational
form and structure or ownership of the Company, and to carry out and put into effect the
purposes of these resolutions, and the transactions contemplated by these resolutions, their
authority thereunto to be evidenced by the taking of such actions; and it is further
          Case 21-10540-MFW           Doc 1     Filed 03/08/21     Page 24 of 28




        RESOLVED, that each of the Authorized Persons be, and each of them hereby is,
authorized to execute and file, or cause to be filed (or direct others to do so on their behalf
as provided herein) with the Canadian Court, on behalf of the Company, all petitions,
affidavits, schedules, motions, lists, applications, pleadings, and other necessary papers or
documents, including any amendments thereto and in connection therewith, to employ and
retain all assistance by legal counsel, financial advisors, accountants, or other professionals
and to take any and all actions that they deem necessary or proper to obtain such recognition
of a foreign proceeding and such other relief as may be necessary from time to time, and to
take any necessary steps to coordinate and effectuate the Canadian Proceedings; and it is
further

 II.   Retention of Advisors

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, empowered, and directed to employ the law firm of
Milbank LLP, located at 2029 Century Park East, 33rd Floor, Los Angeles, CA 90067, as
general bankruptcy counsel to represent and advise the Company in carrying out its duties
under the Bankruptcy Code, and to take any and all actions to advance its rights and
obligations, including filing any pleadings in connection with the Chapter 11 Case and with
any post-petition financing; and in connection therewith, the Authorized Persons are hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon filing of the Chapter 11 Case, and cause
to be executed and filed an appropriate application with the bankruptcy court for authority
to retain the services of Milbank LLP; and it is further

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, empowered, and directed to employ the law firm of
Morris, Nichols, Arsht & Tunnell LLP, located at 1201 North Market Street, 16th Floor,
Wilmington, DE 19899, as general bankruptcy counsel to represent and advise the Company
in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
advance its rights and obligations, including filing any pleadings in connection with the
Chapter 11 Case and with any post-petition financing; and in connection therewith, the
Authorized Persons are hereby authorized, empowered, and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and immediately upon filing of the
Chapter 11 Case, and cause to be executed and filed an appropriate application with the
bankruptcy court for authority to retain the services of Morris, Nichols, Arsht & Tunnell
LLP; and it is further

       RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, empowered, and directed to employ Moelis &
Company, located at 399 Park Avenue, 5th Floor, New York, NY 10022, as investment
banker to represent and assist the Company in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance its rights and obligations in connection with
the Chapter 11 Case and with any post-petition financing; and in connection therewith, the
Authorized Persons are hereby authorized, empowered, and directed to execute appropriate
          Case 21-10540-MFW           Doc 1     Filed 03/08/21     Page 25 of 28




retention agreements, pay appropriate retainers prior to and immediately upon the filing of
the Chapter 11 Case, and cause to be executed and filed an appropriate application with the
bankruptcy court for authority to retain the services of Moelis & Company; and it is further

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, empowered, and directed to employ Omni Agent
Solutions, located at 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, as
claims, noticing and administrative agent to assist the Company in carrying out its duties
under the Bankruptcy Code; and in connection therewith, the Authorized Persons are hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay
appropriate retainers prior to and immediately upon the filing of the Chapter 11 Case, and
cause to be executed and filed an appropriate application with the bankruptcy court for
authority to retain the services of Omni Agent Solutions; and it is further

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, empowered, and directed to employ Fenwick &
West LLP, located at 801 California Street, Mountain View, CA 94041, as special corporate
counsel; and in connection therewith, the Authorized Persons are hereby authorized,
empowered, and directed to execute appropriate retention agreements, pay appropriate
retainers prior to and immediately upon filing of the Chapter 11 Case, and cause to be
executed and filed an appropriate application with the bankruptcy court for authority to
retain the services of Fenwick & West LLP; and it is further;

       RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, empowered, and directed to employ Cassels Brock
& Blackwell LLP, located at 2100 Scotia Plaza, 40 King Street West, Toronto, ON, Canada
M5H 3C2, as Canadian counsel; and in connection therewith, the Authorized Persons are
hereby authorized, empowered, and directed to execute appropriate retention agreements,
pay appropriate retainers prior to and immediately upon filing of the Canadian Proceedings
and seek an order from the bankruptcy court clarifying that no additional retention
applications need be made; and it is further

        RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, empowered, and directed to employ Ernst & Young
LLP, located at 5 Times Square, New York, New York 10036, as tax consultant; and in
connection therewith, the Authorized Persons are hereby authorized, empowered, and
directed to execute appropriate retention agreements, pay appropriate retainers prior to and
immediately upon filing of the Chapter 11 Case, and cause to be executed and filed an
appropriate application with the bankruptcy court for authority to retain the services of Ernst
& Young LLP; and it is further

       RESOLVED, that the Authorized Persons be, and each of them, acting alone or in
any combination, hereby is, authorized, empowered, and directed to employ any other
professionals, including attorneys, accountants, and tax advisors, necessary to assist the
Company in carrying out its duties under the Bankruptcy Code or in connection with the
Canadian Proceedings; and in connection therewith, the Authorized Persons are hereby
authorized, empowered, and directed to execute appropriate retention agreements, pay
          Case 21-10540-MFW          Doc 1     Filed 03/08/21     Page 26 of 28




appropriate retainers prior to or immediately upon the filing of the Chapter 11 Case, and
cause to be executed and filed appropriate applications with the bankruptcy court or the
Canadian Court for authority to retain the services of any other professionals, as necessary;
and it is further


III.   Stalking Horse Agreement, Sale Process, and Bidding Procedures Motion

       RESOLVED, that the execution, delivery and performance of the Stalking Horse
Agreement substantially in the form previously provided to the sole shareholder of the
Company and the transactions contemplated thereby, be, and they hereby are, deemed
advisable and in the best interests of the Company and are hereby authorized, approved and
adopted for all purposes; and it is further

       RESOLVED, that each Authorized Person be, and hereby is, authorized, directed,
and empowered, either jointly or severally, for and on behalf of and in the name of the
Company, to negotiate, execute and deliver on behalf of the Company any agreements,
documents and instruments in connection with the Stalking Horse Agreement or as such
Authorized Persons may deem necessary, advisable or appropriate, such execution and
delivery by any such Authorized Persons to be conclusive evidence of such authorization
and approval; and it is further

      RESOLVED, that each Authorized Person be, and hereby is, authorized, directed,
and empowered, either jointly or severally, for and on behalf of and in the name of the
Company, to commence and implement the Sale; and it is further

        RESOLVED, that each Authorized Person be, and hereby is, authorized, directed,
and empowered, either jointly or severally, for and on behalf of and in the name of the
Company, to take any and all other actions as they may deem necessary or advisable to
implement the Sale as contemplated bidding procedures associate with the Sale; and it is
further

IV.    General Authorization and Ratification

       RESOLVED, that, in addition to the specific authorizations heretofore conferred
upon the Authorized Persons, each Authorized Person (and his designees and delegates) be,
and hereby is, authorized and empowered, in the name of and on behalf of the Company, to
take or cause to be taken any and all such other and further action, and to execute,
acknowledge, deliver, and file any and all such agreements, certificates, instruments, and
other documents and to pay all expenses, including but not limited to filing fees, in each
case as in such Authorized Person’s (or his designees’ or delegates’) judgment, shall be
necessary, advisable, or desirable in order to fully carry out the intent and accomplish the
purposes of the resolutions adopted herein; and it is further

       RESOLVED, that each sole shareholder has received sufficient notice of the actions
and transactions relating to the matters contemplated by the foregoing resolutions, as may
          Case 21-10540-MFW           Doc 1    Filed 03/08/21      Page 27 of 28




be required by the articles of the Company or hereby waives any right to have received such
notice; and it is further

        RESOLVED, that all actions and transactions heretofore taken, and all agreements,
instruments, reports, and documents executed, delivered, or filed through the date hereof,
by any officer, director or Authorized Person of the Company in, for, and on behalf of the
Company, in connection with the matters described in or contemplated by the foregoing
resolutions, are hereby in all respects approved, adopted, ratified, and confirmed in all
respects as the true acts and deeds of the Company as of the date such action or actions were
taken; and it is further

        RESOLVED, that, to the extent that the Company serves as the sole shareholder,
sole member, managing member, general partner, partner, or other governing body (the
“Controlling Company”) of any other company (a “Controlled Company”), each
Authorized Person of the Controlling Company, any one of whom may act without the
joinder of any other Authorized Person, be, and each of them hereby is, severally authorized
and empowered in the name and on behalf of the Controlling Company (acting for such
Controlled Company in the capacity set forth above, as applicable), to take all of the actions
on behalf of such Controlled Company that an Authorized Person is herein authorized to
take on behalf of the Controlling Company; and it is further

        RESOLVED, that facsimile, PDF or photostatic copies of any signature to these
resolutions shall be deemed to be originals and may be relied on to the same extent as the
originals.
                                Case 21-10540-MFW                  Doc 1           Filed 03/08/21              Page 28 of 28

 Fill in this information to identify the case and this filing:


 Debtor Name Knotel Canada, Inc.
             __________________________________________________________________

                                                                            Delaware
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


         
         X    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         
         X                                               Corporate Ownership Statement and List of Equity Security Holders, Creditor Matrix
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.

                           3/8/2021
        Executed on ______________                              /s/ John M. Jureller
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                  John M. Jureller
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Chief Financial Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
